Judgment, Supreme Court, New York County (Richard Andrias, J., at hearing; Bernard M. Jackson, J., at trial and sentence), rendered March 27, 1990, convicting defendant, after a jury trial, of robbery in the second degree, attempted assault in the third degree, and resisting arrest, and sentencing him to concurrent terms of 4 to 12 years, 6 months, and 1 year, respectively, unanimously affirmed.
No basis exists for this Court to disturb the hearing court’s finding that the victim’s identification of defendant in the street was spontaneous, a factual determination that involved the credibility of the police officer who so testified (see, People v Falciglia, 153 AD2d 795, affd 75 NY2d 935).
Nor is there merit to defendant’s claim that the victim’s testimony was insufficient to sustain the People’s burden of proof, this too being an issue, as defendant argues it, that concerns only the credibility of witnesses (see, People v Bleakley, 69 NY2d 490, 496).
Finally, the sentence for this violent robbery was not an abuse of discretion. Concur — Carro, J. P., Ellerin, Kupferman and Kassal, JJ.